DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/915,490 03/08/2018 ABN
15/915,490 is a CON of 14/894,927 11/30/2015 PAT 9957289
14/894,927 is a 371 of PCT/US2014/040355 05/30/2014
PCT/US2014/040355 has PRO 61/828,954 05/30/2013
Applicant’s election without traverse of Group I and the species in Example 17 in the reply filed on March 11, 2022 is acknowledged.  Applicant indicated that claims 1, 5, and 19 read on the elected species.
Claims 2-4 and 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2022.

Priority
The provisional application 61/828,954, upon which priority is claimed, fails to provide adequate support under 35 U.S.C. 112 for claims 1-19 of this application since the provisional application 61/828,954 does not disclose broad Formula (I), Formula (II), Formula (Ill), Formula (IV), Formula (V), or Formula (VI). The examiner was also unable to locate support for species 2 and 5-6 recited in claim 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (J. Med. Chem. 2012, 3945-3959, published March 26, 2012).
Han teaches the following compounds (page 3947, Figure 3):
These are compounds of Formula (I) wherein X is OH, Y is O, R1 is F, Cl, Me, CO2Me, OMe, or CF3, R3 is phenyl, and R4 is H or CO2Me or C(O)NHCH, and a is 1 or 2. 
Compound 4c is the first compound shown in claim 19.

    PNG
    media_image1.png
    359
    547
    media_image1.png
    Greyscale

These compounds are not the elected species, but the examiner was aware of this reference and so the rejection is included in the interest of compact prosecution.

Claim(s) 1, 5, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janetka (WO 2012/109263 A1, August 16, 2012).  As noted above, the filing date of the claims is May 30, 2014.
Janetka teaches the following compound on page 130, which is the elected species and compound 17 in claim 19:

    PNG
    media_image2.png
    192
    271
    media_image2.png
    Greyscale
.
This is a compound of Formula (I) or Formula (V).  Z is O.  Y is O.  X is OR2 where R2 is H.  R1 is methyl.  R3 is (IB) where A is C and G is S.  R4 (or R15 and R16 in claim 5) is ureido or carboxamide and a is 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,937,167. Although the
claims at issue are not identical, they are not patentably distinct from each other because the
‘167 claims are broader than the instant claims. Formula I in the ‘167 claims have significant overlap with the instant claims, but are broader at positions X, Z, and Y. Claim 8
of the ‘167 patent requires that X is OR2 and Z is O and Y is oxygen or optionally substituted

obvious to choose these variables because they are specifically claimed. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,567,362. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘362 claims are broader with respect to X, Y, and Z. X is specifically claimed as OD2 in claim 2, and Y can be O, S, ND4, and optionally substituted alkyl in claim 3. It would have been obvious to choose these variables because they are specifically claimed. The possibilities for each of X, Y, and Z are finite, so the skilled artisan could easily envision the variables given in the instant claims. 

	Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,567,289.  The ‘289 patent claims a compound of formula (I) where X is H or O, Z is O, Y is the same as claimed in the instant application, R1 is the same as claimed in the instant application, R3 is IA which forms a ring.  The compounds in the ‘289 patent claim 14 anticipate claims 1 and 19.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,273,260.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘260 patent claims a compound analogous to Formula IB in current claim 1.  The ‘260 claims are broader with respect to X and narrower with respect to Y.  X is specifically claimed as OD2 in claim 2, and Y is 2 is alkyl.  It would have been obvious to choose these variables because they are specifically claimed.  The possibilities for each of X, Y, and Z are of a small number, so the skilled artisan would easily envision the variables given in t he instant claims.  A can be C or N.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,738,070.  The ‘070 patent claims a compound of formula (I) where X is OH, Y is O, R31 is narrower than and anticipates claimed R1, R32 is H, and R3 is IB where G is N and A is N or CH, and R4 is narrower than and anticipates claimed R4, and a is 1.
Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-38 of copending Application No. 16/925,977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘977 application claims compounds of Formula (I) or Formula (V) where X is OH, Z is O, Y is O, R1 is narrower than and anticipates claimed R1, L is absent, and R3 is an aryl, heterocyclyl, or heteroaryl group (claim 1).  In ‘977 claim 25, R3 is phenyl substituted by R56, which is narrower than and anticipates claimed R4.  In ‘977 claim 26, R3 is IA where one of the A’s is N and the rest are CR4, which is substituted by R69 which is narrower than and anticipates claimed R4.  In ‘977 claim 26, R3 can be IA where R4 forms a ring.  In ‘977 claim 26, R3 can be IB where A corresponds to claimed G and can be S, O, or NR917.  When A is S, ‘977 claim 26 reads on instant formula (V).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.